Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-18 are currently under examination, wherein claims 1, 10 and 12-14 have been amended in applicant’s amendment filed on March 5, 2021. The non-elected claims 19 and 20 have been withdrawn by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 1-18 under 35 U.S.C. 103 as stated in the Office action dated December 14, 2020 have been withdrawn in light of applicant’s amendment filed on March 5, 2021. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (US Pub. 2010/0129683 A1).
	With respect to claims 1-18, Lin et al. (‘683 A1) discloses a welding wire comprising an AA 5356 aluminum welding alloy comprising by weight about 5.6-8.0% .
Response to Arguments
4.	The applicant’s arguments filed on March 5, 2021 have been fully considered but they are not persuasive.	
The applicant argues that Lin et al. (‘683 A1) fails to disclose the Mg content ranges as amended and to mention improvements in alloy compositions for welding efficiency. In response, see the new ground of rejection above. The examiner notes that it is well held that similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). Furthermore, the examiner notes that applicant’s position is stated by way of argument alone and therefore not considered to be of probative value.  Evidence of non-obviousness such as criticality of ranges or unexpected results may be appropriate for a declaration under 37 CFR 1.132.  See MPEP section 716.02. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d) [R-2] II.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


3/25/2021